THE THIRTEENTH COURT OF APPEALS

                                   13-18-00264-CV


                               Ex Parte Ernesto Aleman


                                   On Appeal from the
                    103rd District Court of Cameron County, Texas
                           Trial Cause No. 2017-DCL-7034


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant is

exempt from payment.

      We further order this decision certified below for observance.

July 26, 2018